DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6, 10-11, 13, 17, 20, and 28 were amended in the response filed. 

Allowable Subject Matter
Claims 1-30 are allowed.

Election/Restrictions
Claims 1-28 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29 and 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/5/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a fiber comprising a fiber body having a longitudinal-axis fiber body length; a plurality of gel domains along at least a portion of the longitudinal-axis fiber body length, each gel domain including a porous host matrix material and including a liquid gel component that is entrapped in a molecular structure of the porous host matrix material and that is disposed in interstices of the porous host matrix material, and at least two of gel domain within the fiber body being disposed directly adjacent to each other in direct physical contact with each other; is allowable over the prior art.
While not reciting identical language, independent claims 27, 28, 29, and 30 are allowable for substantially the same reasons. Claims 27, 28, 29, and 30 also recite additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Of note, Applicant notes that in order to cause a liquid gel component to be entrapped in the molecular structure of a porous host matrix material in a gel domain, the gel is a homogeneous viscous liquid mixture of a melted porous host matrix material gel component 

The closest prior art is considered to be Fink et al. (US 2016/0155534) and Stolyarov et al. (US 2017/0346129).
Fink et al. (US 2016/0155534) discloses a fiber battery 70 comprising an anode 72 and cathode 74 separated by an ionically-conductive domain 76 (gel domain) ([0070], Fig 8). While Fink teaches “a plurality of porous domains 12 can be included in any selected configuration, with other domains, such as hollow 18” (see Fig 1D, [0019]), Fink does not teach or suggest that any of these gel domains are directly adjacent and in direct physical contact with each other.  Further, Fink teaches the fiber can be configured as a battery, drug delivery system, chemical reaction chamber, a sensor, or other functional structure ([0009]); because Fink teaches a variety of uses, Fink does not naturally lend itself to making the anode or cathode of the battery configuration as a gel domain that is alongside the ionically-conductive domain. Therefore, 
Stolyarov et al. (US 2017/0346129) discloses electrochemical devices (such as batteries, supercapacitors, etc.) (abstract) wherein the electrodes each comprise a polymer matrix, conductive carbon material, and electrochemical active material dispersed in the polymer matrix ([0005]-[0011]). The components and elements for the battery are in the form of filamentary (fibers), pellets, powders, or particulates and may be processed by fused deposition modeling FDM ([0087]-[0088]). However, the fused deposition modeling FDM of Stolyarov is different than the method of Fink and the instant specification. Stolyarov further does not teach adding a liquid to the anode and cathode such that either of these electrodes (during the FDM process) causes liquid gel component that is entrapped in molecular structure of the porous host matrix material and that is disposed in interstices of the porous host matrix material.
Walsh (US 4,522,897) discloses a flexible, water activated electrochemical cell rope battery (abstract). However, none of the components within the rope battery read on the claimed gel domain.
Eshraghi (US 6,004,691) discloses a battery cell structure fabricated from a single fiber containing an electrode or active material of an electrode, a membrane separator, the electrolyte, the active material of a second electrode or a second electrode (abstract). While the active material of an electrode could be in gas, liquid, solid, or gel form impregnated, absorbed or adsorbed on the substrate or the hollow fiber (C6/L66-C7/L1), Eshraghi does not 
Bayindir et al. (US 2005/0053345) discloses optoelectronic fibers that are drawn from a fiber preform (abstract). Bayindir teaches “it is further understood that for some material combinations, high viscosity in one or more materials that comprise the majority of the volume of the fiber preform is sufficient to enable structural integrity of all co-drawn materials” ([0039]); thereby suggesting high viscosity materials to enable structural integrity [i.e. not mixing] of all co-drawn materials. However, Bayindir does not teach or suggest making a plurality of gel domains wherein at least two of the gel domains disposed directly adjacent to each other in direct physical contact with each other.
Tsutsumi et al. (US 2012/0214040) teaches a fiber battery having fiber electrodes (abstract). However, none of the electrodes have a gel domain that read on the claimed invention.
In conclusion, the best prior art does not teach or suggest a plurality of gel domains that are disposed directly adjacent to each other in direct physical contact with each other. The closest combination of references is considered to be Fink et al. (US 2016/0155534) in view of Stolyarov et al. (US 2017/0346129). While Fink teaches a fiber battery having an anode, gel electrolyte, and a cathode, Fink does not teach or suggest either the anode or cathode also being a gel. While Fink teaches the possibility of multiple gel domains, Fink does not teach or suggest this embodiment with the fiber battery, nor does Fink teach or suggest placing two such gel domains in disposed directly adjacent to each other in direct physical contact with each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                         

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725